. +H
Oi badd Case 2:19-cr-00304-RFB-VCF Document 122 Filed 09/11/20 Page 1of5
leaven

UNITED STATES DISTRI crCouRt

 

 

 

 

 

 

DRISICT OF NEVARA 7]
Loe (¢ ENTERED SE wa
Sof Amen OTF
Umtred State Ae were {op OUi]FennsMoee_COUNSEL/PARTIES OF KERGRD 4 « \9-cr-00304-REB-VCE-a
4 |
“NS | SEP 11 2020 | ‘othon To Dismiss (oust owe
Latonra Syvittn |
Delendant | CLERK US DISTRICT CURT
ans DISTRICT OF NEVACA
fe BY: DEPUTY’ |

 

 

 

© Count Prevents any for :
nh
5 Defendons Mares THis motyon \n We NU ev Or
6 in ner case

he, | absence ePaccess to fy\\ revources +o littgare/ Challenge Occurrences
jas LJ ic\bed \\ Cooknote. a, and in ne orose
Ce Ne HelFectwve assistance of defense counse|2

Oo Cnallenge M ner cas —~ ~
& that : . _ ~
detention hand That multiple me FRectrve Counsé| refused +o deo (er have nok

"CaS Par hici ogy -\-
bemypts +O Contact attorney sted for befendant fer ven we case and Gn ability +o assert legal rrgnts.
t Stra

ey addi YONA Jane nar A and-tne re
ant's experts / Miscellantous government discover
\ toma Arial greg Orations, Story, 4 Las
* ME EEOETENS. itn De Fondant so one
an
aAXtton ceq ESKS an,

© Defendant 15 suce there are many o+Mer tnmas
a \ 9

dene), Presvetcing Defendant cmee Defendant's
z Vespite several Rotated at
Phones taten C,

ve vonten of Defendant's Objections nas refused
PRENT NDS IH
M ashen sa. nee Case lCursner 50

1 Cutting Defendant ofF from the. generoa|

18 Case, Deke IT79 both sides of on Sten Very leas fy Providing grounds for a
. D e
OMOTHES® (UMe ave im with 3 Mdank Was a cvans te 2eahous eOresentaty nee Cooblic pretender) and wrorleing
(+o coke we wages and Casme< —— eniatvon whem she "
P “ VAentites) une worked with . A Cancer invadon

obvievsly Cannot 4€4 From Nevada

oF the jJratcral Sy stem ) Folks
ae Yaienal fasme/ judi crary Canter
: ite POE... Wiacic PONCE makes no

" ™ leaders who are Sve posed te bevan bal /
minority leader), SHAME SHAME Seame J Palance

din Me face i .
1 Ave to oite cu oF being dete ned

i Pemmacest activis ;
Mions In Stack Boyle nie activistiudges (1a
ee

the hy es
MANS System at ay levels 9 ghest levele

have cenFic .

me

/ lack wedge. while attorney. lack at AtniS Corry

woe Sy item +5 b \ Y Ale bemey
‘ corrupr and Some Te~catte d ratnor

a .
* me Vy AMESS Levetse While judge.
AiPeerence because me

Lal Fe wy,
Reguiye calty Provided tnak a vers " € present Federal Qviles of b¢ mal Pro ure, Rol from the ray age oF ANe
efore convict on Pecmits 3h P oo arvesked for a Nov-Capitul offense shall be admittea i . “e Lad Coderat Law has
ms e ced _ \ .
Por te Convs Ur c ymampe PePararren of a Aefense an @ balls This

raditional rraht to Freedom
on Utvdten V- Poarer 18 US av CES, 34) Unless Wars “ oh te w poe Wwe inF\y ction oF Penishment
Presumption of innocence secured only ater centurres of Shevggle 4 ail pefere try

A\iy préserved, tre
, weovld Lose its '
Justice Frank Qurter) went on to state that the practice of admis . ee

4 A
ovstTce Jactes on (sorned b
- on Yo ail ; Jerned by
Upory mere ACcuSatyon UNA Th tg Cound Convenvent to Jive mem Shroot eee & Aevile For Keeping persons in sail
to stay owk of Jad vakil & derat nas Cound nem Quilag. Wi

eek Nae ee feet AVCL 15 Jo Enable them
1 Ay ov 5
we punisned by a pect od oF Imprisonment while awat rmg +e and are vemivapend wen +yose wrongly ACCUSech
Qa, ¢ WN Consultin ,

eas for ev edence and vortine $$¢6, ang Preparing a aeFense. To ofen away of escaye “ tee wenn fevnsel j
Possible injustice , Congress Commands allowance of asl for one onder charge oF any of Ren se aot 2 Cae an
Atak, rece 44 Prowdrng + Ra person arrested for an oFRense not penisnavre loy death sha\\ Prnishabte by
(onvicifon.'” They go in Ye ir opmren Atscyssing Factors Suan as eu

we admitted ¢ =
; ae Re grt ers), Stating “Mnere will always we risks st boat cee befere
tha ove S¥Shem ASSurneS » The pyrpose oF wail is To assess the least amount vf reSkcr Cyan ne cessary te a tos vs ust gom
ALwSea Yherr Freedom while Pervyading them of ihe importance/wergut of Sho

wg up te Face me charges]

9
Soy rights, which have aweady locen viclaked under tne 2i4hnth amendment /US (ongkitulion Ond Me harm mnElydted dve to
violation o& Mose erg uts cannot be undone by His System (and Specifically You

Peeplé) only remedied via immediake release and/or
tyial (as cogveste a muitipie trmes): in herms You may vaderstand, T would Whe do be treated like a Cavcasran ( prefocably one with
money and power) and get © trraron tne scheduled date,a} tne very eash( because we all Enow thas even thak dimple reques} 75
Dothing compared te an atival Caveasian who would nob have Spent a day M Allin MMerame cICLYMITONEE whe Wovla have had Phur Case
Asean 9500) oF who would have only Served 1H days in Prison pexcvse me, H days For Je0d behavior (toheqrare Scand als). F am beng Subjected
to crvel and unveval puntsnmenh simply For leeing blacic and cefuoing te acept responsibility Por made up crimes hy wnitess Every time &
white Sone they Gear a black petson ov Le

e\ kwreqhevied by 4 black «6 re Fuga fo no longer accept Weir 5u~e remacy tne black al
MM onsSimweabh cLAME fo. T rem enadDeleG@eHreaWy Goma by deren \) to ncs: am Vertiag Maat Bact and lolened muentl oad

oF Ane. proce

ways has te Ave of Fale,

PNB A Rees 7 eg yea
1 MEMoRANOUM oF POINTS ANO AvTHo@\TVeS
Case 2-1S-cr- - - Document 122 Filed 09/11/20 Page 2 of 5

L GOVERNMENT Dy COVERY SUPPORTS DiSM1550) OF LOUNT ONE
5 On Novembes UU, 2014 and Novemper LO, 2014, the Quernment charged Defendant with one count

W
Hof “knowingly cavsing te be delivered by We United States Poltal Servite... A Communi catyen Containing

5 a Anvenk 49 myre The person of ye addressee and another, to wit) a \errer directed to S.R.i Stating

amona omer tninas You “
6 % J> You clo nok ALServE bye ase Yov wreath... ali will die. Poss along,’

T According bo the cr»mmal ComP) aink Aied on November 4,20

1G S.R, 5 alleged ment vich
$ Samoanina adak. Forvsing speci alleged Govern m

FroaWy on this

Y Charge 125 Scankily a dy \etas

¢ in etailed
4 (according to Youernment AXscovery) in a November 20 correctly , ¢

10 \* CaMNOd curse. under 1% USCS SST6.
I) The Qovernwven*> Produced € xnibs

(COLA indichynrent AAZANSt Derendant

% does nor ‘4
| oes no have access $® present the Court vwoith a co Py herein but can dose ara \aber darevheacing

U verhags
14 perhae ) Shows the anonymous lether ay alleged M Count one next to the Alleged envelope rat

i contamed tne lerrern, The envelope 1S not adaressed to Samantha Radak, nor do the contents oF
the leter show that it £5 addressed to Sumantha

1 hy Rada, at charged oy he government,

S be addressed to a natveal ‘person!

Fy addressee, the Court 15 wae
1A oF tne envelope br » not imited to directions for

CO Ynited Stars Vv. Havelock boy F.3d

Se EEE COTE 30.
2\ Fails to BAA ESS O Nabvra) ‘person’ vv
UZ the contents do not desiqrate any

23 addressed as required by
ven iF the government were able

24 to prove Tha} Dele
- ndant Knowma | Mat
25 (allegations that Defendant hen Y Mailed the lether and that the leer Contin

26 USCS E 8760), See Unihed Sta
21 Teh 'd | en banc, grant

der 16 USCS $$1b(c). The terms

ia) it W 4
ov’ and \l
Parti colar natyra\ \ Y . veed im

person[s’ fo Whom te leHey is
\g $ USES F $7E(cy, Ths, @ a

Med a threat
re

ntes), Defendant would be unable te be convicted under 1k

es ve Havelock 619 FF 4 011,38 Meg

ed, vacated 1 G4S F.3d ]0g3 (a** Gr, 2011), Supe

Us peY p10 Media L. Rep. (BWA) 124 (4** (7.2012). Defendant's

 

ia Rep. (Nn A) 7224 a (Gm Cit, 2010)
rseded | Eed

on reh'g, bei F. 3d

 

item and his fmmunye

ahons were addressed to +
32 Corporat tons and WEbSTHES | O\ though \ fora

USCS F{ defined ‘person’ to Mclude Cor pocatyons and
%% ASSocya trons | TH ah definibyon avoir d \ ‘ }

0 unless Context indicated otherwise and tn 1¥ USCS $ $6 Cc)
ZY condext required that ‘person’ meant natural Perron,

(an
+ hgs alluded iin Complamy, to ,
4 the Jever nen Case 3°41 §-cr-00304-RFt aah AGNES Field 949865 leigela) ppsottered vF
2 by Samantha Radak 18 svqgest that the alleged Tether charged in count one was addressed to

3 her. However, multiple 1S5ves exis with tins dangerous expansion oF the Charge %
YU ) there is no precedent of prosecution Using Separate, unrelated, random, dnonymovs message /s
5 Contuming no Ynveats Cnon-crymmnal in Nature) Simply to Cuella deFiriency Ma Charge

brovant under If USCS § 876 Concerning A Separate Communtcatron allegedly

The r .
e€ Scope of the MStan+ Criminal Case 15 \imited to the Charge brovgh+ aAJamst

(

7 Contaming “a Mreat to a Party, |
a

4 Defendant wien myst, Standalone, meet ai) requirements under 18 USCS F876 (0)

\0 (6) they fall ovt of the pucview of 19 USCS $976 Ley and Further only 1 oF Mose
i\ le+ter/s is actvally addvessed +O Samantng Radaks Defendant was not Charged

2. under |\$ USCS F826 (cy with the Anonym ovs lebter/s Fomd in Qovernment exnilei t/s
| |
\3 OOO$SY and COOS%: None of those exhibited letter/S contam Mnreats which world ke
in \icl\u Y
. vPpertive in Mclwding them th a charge against Defendant /usma them to quell the
5 deCiexency | f
i leer ciency in the Charge, focther, 00083 Shows a leHer/s addressed to no one (no natera|
Person) and OoOSY Ts the only letrer addressed he Sama hn |
1 Yeni), "ira Rada: (aga sans
IS (©) Even )£ the |
9 ~ government WEYE Bole to prove tnat the lether/s (sans any MWreats) in
exhiits 00084 and Ooo¢Y were Sent by 0 0
C . y Oefendant ( Defendant denres any and all
20 ACCLoSatrons 0 Mav hing anonymous letters whet
2\ in Nature) +h wld six TO meimetner Considered cermina\ or Men-crimingl
oo Dete N ey wo SHU Wave to prove that Me letter Mat Prey Charged
e \
i . Maant with under 1% USCS $F 76(c) med ali of the requirements to support the
AV Ge under the Shapure (Defendant YS Av Gung they Could mot SInce it ls not
24 addvessed to a nalyyal Person) becavse Simply Proving tne former would not
15 Avokomaty cally negate the Cactk that tre letter Charged M1 Count one |
Lilo Corla Ye adttyriwted to Someone other than Defend ant, |

|

aT To Fal’ under te Pyeview of $76 CO, Communi Cahoon most meet 3 requirements,

28% Cyst requirement,» with of Without name or destgnatms mar \c subsuribed thereto
/

uid
TA addresses SPec wie component of communicahon, rignatvce, hy Contrast, Second ana third

. AS
30 requivements “Gadrecced Yo any other person and Contamma any threat to kydnae

41 any Perron ov any Mayeat te yur’ perton of ad dArvessee br of anomer " refer to Me
JL wholt oF the communicator, WIth Voter per sen’ Meanma a Person other than Defendant
1 Dismissar Peers e19}¥00 Pee ENecutnertetPa® deRidchboAhavy Oe leg Easg lip But Enos iteai sts

2 Dismrssal oF Count ONE, Which Cannot Survive under 1¥ USCS 6FTb (ce) Promotes he jydicral

% etonomy by Caving excess covct/g overnment time and Tesources that world other wise be

UY exhausted mn pyrrying and defendmg Wwe Olam (Sfream\ining and SIMPLIFYING trial issues)
D espectaily m te Coccent CoVID-14 chmaky less risk of virus transmission loy dismissal
6 6 the count also Promotes the judrcvas Clonomy because 1 person infected with (ovi0-14
COM transmit TH virvs to up re YU otner people, Dismirssa) o€ count on® based on +S
1

|
defrcrencres Chiminaies an alleged Government witness and tnos decreases re crsk of

Virvs Transmisscon amongst the jearvcracy riyry Parhres, and tovort shal, :

Ib Dismiss AL PREvVENTS ANY FurctHEee PREJUDICE /Bve DEN To DEFENDAWT, ve t= Limitations defendant
ex SS.

Cannot Lite case law Wot knows 7b
Dv F Com h , :

IL Vismrssar of Com+ one, which Cannot Survive mder 18 USCS S$ BTL) elyminates the
12 need For Defendant to exhavsh Irmited hre/rerources, which Covid go to oner j

Fend a Fal ee

sves M

C :
SMMUN Caton Was addressed yo Samantha Radak under l¥ USCS FeT6 (0)

| ¥ denrtds Defendant Ghovid also wot have to be burdened
pal nea et AS of hn de with ose mt sh

! | 9 Contmvally lied on and attacked Defendant
ML wre vircious ACCusarvons Stace 2017 Cavsmg Defendant (we victim of her Ives)
Z0 ecwal damage and hosp; talitahm, |
Z\ Corplrvsion. !
LA Yor Me rearons Sek Beth herein ( Defendant cetterates that exhibits 00056, p00 84

! / and
23 00088 cannot ve copred Mr inclusion Werem dve to lymitations ), De fndant regvests

24 thay the Court, extepttonaily Cave te mefRective Counsel), grant her motyon for
25° dismissal of Cou one. Defendant intends and 19 prepared, TO defend asa st
LL owns hwo Vhrovgh Gre land wnalewer else (5 made up) on Ortsber 1%, rordtand

17 fortner Finds that tars motion fr dismissal proFlers fuctver geod cause for release
23 pending such trral, |

dated this 4 day of Sep teroer 2620

Latona Smith , -_
ro Se

~-— 2. + ee — ee,
- _ — rT “

3 Defendant aloe agrees te & VITtua} Fora \ ke avoid furtner excuses on Wy sre lant go te na

 

fen
“UIBISY S1UB}UCS YR JO}

 

CEE et SIV'Suouses pu sy Ay
Lda : LAWOB) OUL
Y  voWagy oj ce4 ANKE UOnUaIEP © Wo —
WYADN 2 Od LS1g paleuBuo

; _1uN99 JoiuLstd sp MTD SHOPUORSAL1O9 SILL

 

Ol bd AN ‘svbaA 97]

 

 

 

 

GF Document 122 Filed 09/11/20 Page 5 of 5

   

0 ;
Me 11 das PAID sPb2A soy “5 6 OE
| asaya} D4 Ae) 49 AFIT) ery
4709) Prope} ab »2ac) CO pho 7)
NNN Neg ™ Fey
SORE NE Ga
os woe ft
ny { a / ; pasanhas dwn)
Sree NS et 0dob3 AN
STM. any ain bsay 9 OblL

==
~

cr-0Q

i
Case “ty

was ety
